FILED
                            NOT FOR PUBLICATION                            OCT 19 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT

LISA ANN YORK-SPANN,                             No. 09-16972

              Plaintiff - Appellant,             D.C. No. CV 08-01371-SRB

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.



                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                      Argued and Submitted October 6, 2010
                            San Francisco, California

Before: BEEZER, KLEINFELD, and GRABER, Circuit Judges.

       Claimant Lisa Ann York-Spann appeals from a district court decision

affirming the Commissioner of the Social Security Administration’s denial of

disability benefits. We review de novo a district court’s order upholding such a

denial. Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001). We "may set



        *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
aside a denial of benefits only if it is not supported by substantial evidence or if it

is based on legal error." Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453,

1457 (9th Cir. 1995). Because of legal errors, we reverse and remand for

reconsideration of the disability determination.

      Although the administrative law judge ("ALJ") acknowledged that

Claimant’s impairments were "severe" when considered in combination, the ALJ

failed to give due consideration to evidence in the record relating to limitations

attributable to Claimant’s severe bipolar disorder. Medical records from New

Arizona Family documenting Claimant’s Global Assessment of Functioning score

of 38 and a diagnosis describing Claimant as "seriously mentally ill" went

unmentioned in the ALJ’s decision. An ALJ "must explain why significant

probative evidence has been rejected. " Vincent v. Heckler, 739 F.2d 1393, 1395

(9th Cir. 1984) (per curiam) (internal quotation marks omitted).

      The ALJ also completely failed to consider Alma Davis’ third party

description of Claimant’s extensive work limitations. Ms. Davis’ statement was

competent evidence: she spoke from personal knowledge, and her period of

observation included the initial portion of the claimed period of disability. See

Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1053, 1056 (9th Cir. 2006)

(lay witness testimony concerning a claimant’s ability to work "cannot be


                                            2
disregarded without comment" unless "no reasonable ALJ, when fully crediting the

testimony, could have reached a different disability determination" (emphasis and

internal quotation marks omitted)).

      The ALJ committed further legal error by discounting Claimant’s husband’s

statement for the reason that, as a family member, the husband was concerned for

Claimant’s well-being. See Smolen v. Chater, 80 F.3d 1273, 1289 (9th Cir. 1996)

("The fact that a lay witness is a family member cannot be a ground for rejecting

his or her testimony.").

      REVERSED and REMANDED.




                                         3